Citation Nr: 1737544	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial evaluation of left lower extremity neuropathy in excess of 20 percent.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a Board hearing in his May 2014 substantive appeal.  However, in statements received in May and April 2017, the Veteran and his representative indicated that he no longer wanted a Board hearing.  Accordingly, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Veteran's substantive appeal explicitly indicated that the only appealed issue was entitlement to an evaluation of left lower extremity neuropathy in excess of 20 percent.  As the Veteran did not perfect an appeal as to the increased rating claims for post-operative residuals, excision cyst, left knee, and for a left knee scar, those issues are not presently before the Board.  

During the pendency of the appeal, the Veteran and his representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  When a request for a TDIU is made during the pendency of a claim for an increase, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for the following reasons.

First, the Board finds that a new VA examination is needed to assess the current state of the Veteran's service-connected left lower extremity neuropathy.  The most recent VA examination of this condition was in August 2012.  In his May 2014 substantive appeal, the Veteran asserted worsened symptomatology, including use of a walker, near to no sensory feeling in his feet and legs, an inability to walk without assistance, and an inability to perform regular daily chores without falling often.  He also asserted that he was experiencing a rapidly progressing loss of strength in his legs, which extremely limited mobility and balance.  Furthermore, in an April 2017 statement submitted in lieu of attending the previously requested Board hearing, the Veteran specifically asserted worsened symptomatology since the August 2012 VA examination, including a substantial decrease in his ability to walk, and in terms of weakness, immobility, and loss of feeling.  He also suggested that the reason he could not attend a Board hearing was his physical inability to attend due to his neuropathy.  

VA treatment records from after August 2012 also suggest possible worsening of this condition since the last VA examination.  For example, an August 2013 VA neurology outpatient note indicated his peripheral neuropathy was progressing clinically, including expanded numbness and the fact that he was more ataxic.  Another August 2013 VA neurology outpatient note also found progressing peripheral neuropathy, including reports of groin numbness, "dribbling" due to an  inability to tell when he had finished urinating, and several mechanical falls recently, including four in the past week.  An August 2013 VA EMG/NCS consult report indicated the EMG had been ordered due to worsening peripheral neuropathy and noted abnormal results.  Moreover, the August 2012 VA examination report found upon examination of the upper and lower extremity reflexes that all were normal; in contrast, a September 2013 VA neurology note regarding his lower extremity neuropathy found "absent" reflexes.  

In summary, lay and medical evidence received since the last VA examination and the passage of about five years since that time warrant a remand to obtain an updated VA examination of his left lower extremity neuropathy.  

Furthermore, all outstanding VA treatment records must be obtained upon remand.  The Veteran indicated in a June 2012 statement that he had undergone relevant VA treatment since 2006; however, not all VA treatment records since 2006 are of record.  Also, although the RO indicated in the March 2014 statement of the case that it had considered VA Puget Sound Health Care System treatment records from October 2004 through March 2014, some VA treatment records from that time period are missing from the claims file.  Accordingly, upon remand, the RO must obtain and associate with the claims file the Veteran's complete VA treatment records from the VA Puget Sound Health Care System (including all associated outpatient clinics).

As the TDIU claim is inextricably intertwined with the remanded increased rating claim, it will also be remanded pending adjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record the Veteran's complete medical records from the VA Puget Sound Health Care System (including all associated outpatient clinics), including (1) the Seattle Division, (2) the American Lake Division, and (3) the South Sound CBOC (Sterling Medical) in Chehalis, WA, from January 2006 to the present.

2. Send the Veteran a notification letter informing him of the evidence needed to substantiate a claim for TDIU and ask him to complete VA Form 8940.

3. ONLY AFTER obtaining the VA treatment records requested above, to the extent they are available, and exhausting all efforts to obtain them, then, schedule the Veteran for a VA examination to address the current nature, symptoms, and severity of his service-connected left lower extremity neuropathy.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

The examiner should address the functional impact of the Veteran's service-connected left lower extremity neuropathy on his ability to work, including his ability to function in an occupational environment and his functional limitations.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




